DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ideshio et al. (9,481,234) in view of Fujikawa et al. (6,492,742).
 	Ideshio et al. in figures 1-7, disclose a P1 hybrid module for a vehicle, comprising a housing (20) arranged for fixing to an engine (12) and a multi-speed transmission (18). Ideshio et al. also disclose 5a motor stator (62) fixed to the housing, an input shaft (22) arranged for driving connection to a flange of a damper (30), an output flange (not number, mounted to a converter cover (78) arranged for fixing to a torque converter 
   	Fujikawa et al. in figures 1-2, disclose an electric torque converter mounted on parallel hybrid vehicle comprising a motor (5) having a rotor (52), a stator (51), a resolver rotor (14a), a resolver stator (14b). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ideshio et al. by further comprising the resolver rotor and the resolver stator disclosed by Fujikawa et al. in order to detect a rotational position or angular position of the motor generator.
 	Regarding claim 2, Ideshio et al. disclose the input shaft (see figure 1), which is fixed to the output flange.  
 	Regarding claim 3, Ideshio et al. disclose the housing plate including an annular portion (72) arranged axially adjacent to the motor stator (see figure 2).  
	Regarding claim 5, Ideshio et al. in figure 2, disclose the motor rotor is rotatably fixed to the output flange by staking (the motor rotor is support by cylindrical member 68, the member is connected to the output flange).  
 	Regarding claim 6, Ideshio et al. in figure 2, disclose the torque converter (16), which fixed to the output flange.  
 	Regarding claim 7, Ideshio et al. in figure 2, disclose the torque converter comprising a 30plurality of studs (not number) extending through the output flange, each stud being fixed to the output flange by a respective nut.  

 	5 Regarding claim 9, Ideshio et al. in figure 2, disclose the housing plate comprises a tubular portion for receiving the bearing.  
 	
Allowable Subject Matter
Claims 4, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records don’t disclose the P1 hybrid module of claim 1 further comprising a connector for electrically 20connecting the P1 hybrid module to the vehicle and comprising a first annular seal and a second annular seal for sealing the connector to the housing.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618